      Case 1:16-cv-06099-AJN-KNF Document 647
                                          646 Filed 07/17/20
                                                    07/08/20 Page 1 of 1




                                                                                           July 8, 2020
Hon. Alison J. Nathan
United States District Judge                                                     7/17/20
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                           Re: Heena Shim-Larkin v. City of New York
                               Docket No. 16 CV 6099 (AJN) (KNF)
                               Request for an extension of time

Dear Judge Alison J. Nathan:
                                                                          SO ORDERED.
       I am Plaintiff Heena Shim-Larkin and writing to request for an extension of time to file
Rule 72(a) objection concerning the oral orders made during the pre-motion conference on April
14, 2020, until August 3, 2020, pursuant to Your Honor's individual rules of practice 1.D. The
current due date is July 20, 2020. This is the fifth request and the previous requests were granted.
See orders at ECF #625; ECF #635; ECF #638; and ECF #645. Parties consented that Plaintiff
files her Rule 72(a) objection until August 3, 2020, and Defendant files its opposition to
Plaintiff's objection until August 24, 2020.
       New York City entered Phase 3 opening on July 6, 2020. Plaintiff checked with several
libraries and they are still closed. Plaintiff was also told that they do not know when it will
reopen to public. Plaintiff expects that Phase 3 will last for 2 weeks, until about July 20, 2020,
before expansion of opening to other businesses. If libraries open on or about July 20, 2020,
Plaintiff will need 2 weeks from that date. Plaintiff states that conducting legal research at a law
libraries is necessary to prepare Rule 72(a) objection. Plaintiff notes that if libraries do not open
beyond July 20, 2020, she might request additional extension(s) later on.


       Accordingly, Plaintiff respectfully requests that the Court to extend the date for Plaintiff
to file Rule 72(a) objection concerning the order dated April 14, 2020 until August 3, 2020, and
Defendant's opposition due date until August 24, 2020, and order other reliefs which court deems
just and proper.
                                                              Respectfully submitted,
                                                                         S/
                                                              Heena Shim-Larkin
                                                              Plaintiff Pro Se


                                                  1
                                    7/17/20
